DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 08/30/2022.  Claims 1-20 are pending and have been examined.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in AU on 09/24/2019. It is noted, however, that applicant has not filed a certified copy of the 2019903553 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
The use of a trade name or a mark used in commerce (e.g. TELLO, CHROME, FIREWIRE, etc.) has been noted in this application. It should be capitalized (each letter) wherever it appears and be accompanied by the generic terminology or, where appropriate, include a proper symbol indicating use in commerce, such as ™, SM, or ® following the word.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
As per claim 1, it appears that “the state transition replay response causes” in lines 22-23 should be replaced with “wherein the state transition replay response causes”
Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.  See rejections below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al. (US 6332147 B1) in view of Peterson et al. (US 20060010420 A1) and High et al. (US 20150347125 A1).
As per independent claim 1, Moran teaches a computer implemented method comprising: 
receiving, from a client device operating a client instance of an object tracking system, a state transition replay request, the state transition replay request including a time period (e.g. in column 3 lines 11-56 and column 20 lines 35-40 and 52-67, “a user interface for controlling playback [i.e. replay] of temporal data representing a collaborative activity…  Playback of a session is performed under the control of a session access device. Coupled to the session access device are a plurality of players for playing back timestreams… Each graphical object displayed in the window is associated with one or more events… button 524 initiates the [re]playing of the session… the focus segment 601 indicates a portion of the session that is shown in focus time track area 602…re-sizing of tick marks and the respective beginning and end times for the time track areas” and figure 7); 
for a particular object of the plurality of objects and based on the retrieved object data, identifying a starting state and one or more state transitions corresponding to the time period (e.g. in column 15 lines 20-25, column 20 lines 35-40 and 52-67, column 22 lines 19-45, and column 24 lines 49-66, “maintains a history list of executed primitive operations, e.g. add an object, delete an object, create an object, change an object, select an object(s) [i.e. starting state and state transitions] Every primitive operation in the history list is timestamped and is associated with an object… beginning…times for the time track areas… Tracks 1117 and 1118 indicate editing events performed on the LiveBoard”); 
for the particular object, generating a state transition replay response using the starting state and the one or more state transitions and transmitting the state transition replay response to the client device (e.g. in column 3 lines 11-56 and column 15 lines 20-25, “Coupled to the session access device are a plurality of players for playing back timestreams [i.e. playback response based on] a history list of executed primitive operations, e.g. add an object, delete an object, create an object, change an object, select an object(s) or change a page. Every primitive operation in the history list is timestamped and is associated with an object”), the state transition replay response causes display of an animation in which a graphical object corresponding to the particular object is animated (e.g. in column 19 lines 1-5, column 24 lines 1-9 and lines 49-66, and column 28 lines 1-4, “an animated mode reconstructing the exact appearance of a past state… in the sequence recorded… When the Play command is invoked, both the LiveBoard window and timeline interface are updated synchronously”), 
but does specifically teach the request including object selection criteria for selecting one or more objects tracked by the object tracking system, each object having an object state of a plurality of object states defined by an object workflow; generating an object data query based on the object selection criteria for selection of the one or more objects; identifying a set of object identifiers corresponding to a plurality of objects in accordance with the object data query; retrieving object data associated with each object identifier of the set of object identifiers; the one or more state transitions corresponding to a workflow for the particular object; and animating from a first location in a graphical user interface (GUI) corresponding to the starting state to one or more subsequent locations in the GUI, each of the one or more subsequent locations corresponding to a state transition of the one or more state transitions.  
However, High teaches one or more objects tracked by an object tracking system, each object having an object state of a plurality of object states defined by an object workflow (e.g. in paragraphs 18-19, “status regions, such as “not started” 204, “in progress, “completed” 210, “potential” 212 and the like… sections can contain sticky notes 214 that contain information about a portion of the project, such as a task”); identifying a set of object identifiers corresponding to a plurality of objects (e.g. in paragraph 23, objects including sticky notes, wherein each sticky note “contains various information, such as a task number 304 for the task”); one or more state transitions corresponding to a workflow for a particular object (e.g. in paragraphs 19-20, “verify/test… completed”, etc.); and moving an object of the objects from a first location in a graphical user interface (GUI) corresponding to a starting state to one or more subsequent locations in the GUI, each of the one or more subsequent locations corresponding to a state transition of the one or more state transitions (e.g. in paragraphs 18-20, “cause the graphical user interface to display a representation of the movement of the sticky note 214 from the first location to the new position” and figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Moran to include the teachings of High for the benefit of further allowing other well-known activities to be tracked and/or replayed.  
Peterson teaches a request including object selection criteria for determining objects satisfying the object selection criteria, generating an object data query based on the object selection criteria for selection of the one or more objects, identifying a set of a plurality of objects in accordance with the object data query, and retrieving object data associated with each identified object (e.g. in paragraphs 66, 74, 102, 110, 121, and 138-139, “moving a graphic object from one location to another… what action is being performed and what objects, if any, are affected by the action… specify one or more criteria that actions generally must meet in order to be played back… actions on particular object(s)”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Peterson for the benefit of facilitating additional relevant filtering by the user.  

As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches wherein the first location and the one or more subsequent locations in the GUI are visually distinct state areas from each other (e.g. High, in figure 2)
As per claim 6, the rejection of claim 1 is incorporated and the combination further teaches receiving a request to visually distinguish one or more sets of defined objects in the displayed animation and responsive to the request to visually distinguish the one or more sets of defined objects, modifying an appearance of at least one object in the displayed animation to visually distinguish it over at least one other object displayed in the animation (e.g. High, in paragraphs 18-20 and 26, “display a representation of the movement of the sticky note 214 from the first location to the new position… arranged in the section in any order desired by the user… most important sticky note 214 on the top right-hand… sticky note 302 can be any color desired by the user… change color based upon which section”)
As per claim 7, the rejection of claim 6 is incorporated and the combination further teaches wherein the request to visually distinguish one or more sets of defined objects includes, for each set, one or more object variables and associated values which define membership of the set (e.g. High, in paragraphs 18-20, status corresponding to section including “not started”, “in progress”, etc.).
As per claim 8, the rejection of claim 6 is incorporated and the combination further teaches wherein visually distinguishing a first set of objects over a second set of objects comprises displaying any objects in the first set of objects in a first lane and displaying any objects in the second set of objects in a second lane (e.g. High, in paragraph 20, “display a representation of the movement of the sticky note 214 from the first location to the new position” and figure 2 showing lanes).
As per claim 9, the rejection of claim 1 is incorporated and the combination further teaches wherein at least one state transition animation is a movement animation showing movement of an object from a starting state to a finishing state (e.g. High, in paragraphs 18-20 and figure 2 showing “in progress” to “completed”).
As per claim 10, the rejection of claim 1 is incorporated and the combination further teaches wherein at least one state transition animation is selected from a group comprising: an appearance animation in which an object that was not previously visible is displayed in a particular state and a disappearance animation in which an object that was previously visible is removed from display (e.g. Moran, in column 26 lines 6-15, “creation…events… if a timestream has deletion events, then the objects may disappear at some time during the session”; High, in paragraph 27, “sticky note…created”).
	Claims 11-12 and 16-20 are the system claims corresponding to method claims 1-2 and 6-10, and are rejected under the same reasons set forth and the combination further teaches a processing unit, a communication interface, a display, and a non-transient computer-readable storage medium storing sequences of instructions (e.g. Moran, in column 18 lines 2-42, “processor 202 for executing instructions provided via bus 201 from Internal memory… display 207” and figure 2).

Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al. (US 6332147 B1) in view of Peterson et al. (US 20060010420 A1) and High et al. (US 20150347125 A1) and further in view of Schumacher et al. (US 6532023 B1).
As per claim 3, the rejection of claim 1 is incorporated, but the combination does not specifically teach wherein each state transition of the one or more state transitions is animated with a predefined constant time delay between successive state transition animations.  However, Schumacher teaches a predefined constant time delay between successive state transition animations (e.g. in column 8 lines 50 – column 9 line 12, “playback of a stored sequence… percentage of the original timing… fixed delay value” and figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Schumacher for the benefit of providing a flexible method for manipulating timing.  
As per claim 4, the rejection of claim 1 is incorporated, but the combination does not specifically teach wherein each state transition of the one or more state transitions is animated with a time delay between successive state transition animations that is based on original state transition times.  However, Schumacher teaches a time delay between successive state transition animations that is based on original state transition times (e.g. in column 8 lines 50 – column 9 line 12, “playback of a stored sequence… percentage of the original timing” and figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Schumacher for the benefit of providing a flexible method for manipulating timing.  
As per claim 5, the rejection of claim 4 is incorporated and the combination further teaches wherein the time delay between successive state transition animations is further based on a duration of the time period (e.g., Schumacher, in column 8 lines 50-62, “percentage of the original timing”; Moran, column 20 lines 52-67 and column 21 lines 62-67, corresponding to the duration that is selected for the time period)
Claims 13-15 are the system claims corresponding to method claims 3-5 and are rejected under the same reasons set forth.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        12/12/2022

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176